                                                                                               Case 2:20-mj-00519-VCF Document 26 Filed 03/11/21 Page 1 of 3


                                                                                         1 KAREN A. CONNOLLY
                                                                                           KAREN A. CONNOLLY, LTD.
                                                                                         2 6600 W. Charleston Blvd., Ste. 124
                                                                                           Las Vegas, NV 89146
                                                                                         3 Telephone: (702) 678-6700
                                                                                           Facsimile:    (702) 678-6767
                                                                                         4 E-Mail:       advocate@kconnollylawyers.com
                                                                                           Attorney for Defendant, Russell Cates
                                                                                         5

                                                                                         6                                 UNITED STATES DISTRICT COURT
                                                                                                                                DISTRICT OF NEVADA
                                                                                         7

                                                                                         8    UNITED STATES OF AMERICA,
                                                                                                                                                      CASE NO.: 2:20-mj-519-VCF
                                                                                         9                             Plaintiff,
                                                                                                                                                   RUSSELL CATES’ UNOPPOSED
                                                                                        10    vs.                                                MOTION TO CONDUCT A PRE-PLEA
                          6600 W. Charleston Blvd., Ste. 124, Las Vegas, Nevada 89146




                                                                                                                                                 PRESENTENCING INVESTIGATION
KAREN A. CONNOLLY, LTD.




                                                                                        11    RUSSELL CATES,                                      REPORT AND PROPOSED ORDER
                             Telephone: (702) 678-6700 Facsimile: (702) 678-6767




                                                                                        12                             Defendant.

                                                                                        13          COMES NOW the Defendant, RUSSELL CATES, by and through his attorney of record,
                                               Karen A. Connolly




                                                                                        14 KAREN A. CONNOLLY, of the law office of KAREN A. CONNOLLY, LTD., and hereby moves

                                                                                        15 this Honorable Court to order that a Pre-Plea Pre-Sentence Investigation Report be prepared by the

                                                                                        16 United States Department of Parole and Probation to determine Defendant’s criminal history.

                                                                                        17 Defendant has a number of priors. Counsel for defendant and Assistant United States Attorney

                                                                                        18 JIM W. FANG, have been engaged in negotiation discussions. Defendant’s criminal history score

                                                                                        19 needs to be clarified to enable counsel to properly assess his exposure relative to any proposed plea

                                                                                        20 agreement, specifically whether or not CATES is eligible for a Armed Career Criminal or Career

                                                                                        21 Offender enhancement. In order to help facilitate a resolution to this matter, in the interests of

                                                                                        22 judicial economy, it is respectfully requested that the United States Department of Parole and

                                                                                        23 Probation be directed to prepare a pre-plea presentence investigation report as soon as possible.

                                                                                        24          DATED this 1st day of March, 2021.
                                                                                        25                                                         /s/ Karen A. Connolly
                                                                                                                                                  KAREN A. CONNOLLY
                                                                                        26                                                        Nevada Bar No. 4240
                                                                                                                                                  6600 W. Charleston Blvd. Suite 124
                                                                                        27                                                        Las Vegas, Nevada 89102-1846
                                                                                                                                                  Attorney for Defendant, Russell Cates
                                                                                        28

                                                                                             Mtn for Pre-Plea PSI.kc.wpd
                                                                                                                                             1
                                                                                               Case 2:20-mj-00519-VCF Document 26 Filed 03/11/21 Page 2 of 3


                                                                                         1 KAREN A. CONNOLLY
                                                                                           KAREN A. CONNOLLY, LTD.
                                                                                         2 6600 W. Charleston Blvd., Ste. 124
                                                                                           Las Vegas, NV 89146
                                                                                         3 Telephone: (702) 678-6700
                                                                                           Facsimile:    (702) 678-6767
                                                                                         4 E-Mail:       advocate@kconnollylawyers.com
                                                                                           Attorney for Defendant, Russell Cates
                                                                                         5

                                                                                         6

                                                                                         7                                 UNITED STATES DISTRICT COURT
                                                                                                                                DISTRICT OF NEVADA
                                                                                         8

                                                                                         9
                                                                                              UNITED STATES OF AMERICA,
                                                                                        10                                                       CASE NO.: 2:20-mj-519-VCF
                          6600 W. Charleston Blvd., Ste. 124, Las Vegas, Nevada 89146




                                                                                                                       Plaintiff,
KAREN A. CONNOLLY, LTD.




                                                                                        11                                                                 ORDER
                             Telephone: (702) 678-6700 Facsimile: (702) 678-6767




                                                                                              vs.
                                                                                        12
                                                                                              RUSSEL CATES,
                                                                                        13
                                                                                                                       Defendant.
                                               Karen A. Connolly




                                                                                        14

                                                                                        15
                                                                                                    IT IS HEREBY ORDERED that the Probation Department will prepare a Pre-Sentence
                                                                                        16
                                                                                             Investigation Report on Defendant RUSSELL CATES.
                                                                                        17
                                                                                                    DATED this the 11th day of March, 2021.
                                                                                        18

                                                                                        19

                                                                                        20
                                                                                                                                              _____________________________
                                                                                        21                                                    U.S. MAGISTRATE JUDGE
                                                                                        22

                                                                                        23

                                                                                        24

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28

                                                                                             Mtn for Pre-Plea PSI.kc.wpd
                                                                                                                                          2
                                                                                               Case 2:20-mj-00519-VCF Document 26 Filed 03/11/21 Page 3 of 3


                                                                                         1                                    CERTIFICATE OF SERVICE

                                                                                         2         It is hereby certified that service of the above and foregoing UNOPPOSED MOTION TO

                                                                                         3 CONDUCT A PRE-PLEA PRESENTENCING INVESTIGATION REPORT was made through

                                                                                         4 the Court’s electronic filing and notice system (CM/ECF) which will send a notice of electronic

                                                                                         5 filing to all parties via electronic filing.

                                                                                         6         Dated this 1st day of March 2021.

                                                                                         7

                                                                                         8
                                                                                                                                           /s/ Shaeley Foster
                                                                                         9                                                Employee of Karen A. Connolly, LTD.

                                                                                        10
                          6600 W. Charleston Blvd., Ste. 124, Las Vegas, Nevada 89146
KAREN A. CONNOLLY, LTD.




                                                                                        11
                             Telephone: (702) 678-6700 Facsimile: (702) 678-6767




                                                                                        12

                                                                                        13
                                               Karen A. Connolly




                                                                                        14

                                                                                        15

                                                                                        16

                                                                                        17

                                                                                        18

                                                                                        19

                                                                                        20

                                                                                        21

                                                                                        22

                                                                                        23

                                                                                        24

                                                                                        25

                                                                                        26

                                                                                        27

                                                                                        28

                                                                                             Mtn for Pre-Plea PSI.kc.wpd
                                                                                                                                            3
